TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00469-CV



                                        E. G., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
   NO. 320,567-B, THE HONORABLE CARI L. STARRITT-BURNETT, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant E. G. filed his notice of appeal on August 1, 2022. The appellate

record was complete on August 18, 2022, making appellant’s brief due on September 7, 2022.

On September 7, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Yolanda Cortes Mares to file

appellant’s brief no later than September 27, 2022. If the brief is not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.
              It is ordered on August 15, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                                  2